Citation Nr: 1533927	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to lumbar degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to February 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

In March 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  A cervical spine disorder has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's service-connected lumbar spine disorder or otherwise related to his active service.

2.  Cervical arthritis was not diagnosed within one year of separation from service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred or aggravated in service, a cervical disorder was not caused and is not aggravated by lumbar degenerative joint disease, and cervical arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  Pursuant to the Board's March 2014 remand, the Veteran was afforded a pertinent VA examination in May 2014.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  Thus, the Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998)

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, arthritis is presumed to have been incurred in service if it was manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends his cervical spine disorder is secondary to his service-connected lumbar spine degenerative joint disease.  

A disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  Any increase in severity of a nonservice-connected disease or injury due to a service-connected disorder will be service-connected to the extent of the aggravation.  38 C.F.R. § 3.310.

As previously noted, the Veteran attended a VA cervical spine examination in May 2014.  The examiner diagnosed a cervical strain, degenerative arthritis, intervertebral disc syndrome, and spinal stenosis.  After conducting the examination and reviewing the record, the examiner opined the appellant's current cervical spine disorders were not related to, the result of, or secondary to his service-connected lumbar spine disorder.  The examiner reasoned there was no evidence to establish a nexus and Veteran's lumbar spine had not affected his cervical spine or caused it to worsen.  Furthermore, there was no medical rationale to support that his cervical spine disorder was caused by his lumbar spine disorder.  Rather, his cervical spine disorder was more likely the result of aging.

In offering this opinion regarding secondary service connection, the examiner did not explicitly use the phrases "caused by" or "aggravated by."  The Board, however, reads the examiner's opinion as a whole and in context of the evidence of record, to indicate a lack of both causation and aggravation of the cervical spine by the service-connected lumbar spine disorder.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Here, the examiner's statement that the Veteran's cervical spine disorders were not worsened by the lumbar spine disorder implicitly included the conclusion that there was no causal relationship.  The examiner's statement that there was no evidence to establish a nexus indicated a complete lack of relationship between the two, and was therefore broad enough to encompass the conclusion that there was no aggravation.

The lack of the examiner's use of the precise terms "caused" and "aggravated" is not dispositive.  In a memorandum decision, the United States Court of Appeals for Veterans Claims ("Court") held that "[i]t is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in (38 C.F.R.) § 3.310 to be considered adequate."  Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.).  The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

As the May 2014 VA examiner explained the reasons for his conclusions, the Board finds that his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, there is no contrary medical opinion on the question of secondary service connection in the evidence of record.

In considering the Veteran's own statements as to the etiology of his cervical spine disorder, he is competent to offer testimony regarding the symptoms he experiences.  While lay witnesses are competent to opine as to some matters of diagnosis and etiology the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this case, the Veteran's testimony as to the etiology of his cervical spine disorders is testimony as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  To the extent that the Veteran is competent to opine on these complex medical questions, the Board finds the specific, reasoned conclusions of the May 2014 VA examiner to be of greater probative weight than the Veteran's lay assertions.  Moreover, while the appellant testified that a physician suggested that there was a relationship, no written evidence has been offered by the appellant to corroborate that  testimony, and it must be recalled that a "layman's account of what (a physician) purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Based on the above, the Board finds the most probative medical evidence of record establishes that no diagnosed cervical spine disorder is caused or aggravated by his lumbar degenerative joint disease.  Thus, the evidence weighs against a finding of entitlement to service connection for a cervical spine disorder secondary to a lumbar spine disorder.

The Board has also considered entitlement to service connection for a cervical spine disorder on a direct incurrence or presumptive basis, to the extent indicated.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service treatment records, to include 1987 entrance and 1992 separation examination reports, show no complaints of, treatment for, or diagnosis of a cervical spine disorder.  Additionally, the evidence of record suggests the Veteran was first diagnosed with degenerative changes of the cervical spine in April 2002.  

The Board acknowledges that arthritis is a chronic condition subject to presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309.  Here, however, the presumption would be inapplicable because there is no evidence showing that cervical arthritis was compensably disabling within a year of separation from active duty.  See 38 C.F.R. § 3.307.

Furthermore, there is no medical opinion of record concluding that his current cervical spine disorder is related to service.  To the extent the Veteran is competent to opine on a complex medical matter such as the etiology of his cervical spine disorder, his general lay statements are of low probative weight because he provided no contemporaneous medical evidence to support his contention.  The weight of the evidence is thus against the claim on a direct incurrence basis as well.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a cervical spine disorder on any basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar degenerative joint disease is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


